1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     AIRHAWK INTERNATIONAL, LLC, a                        Case No.: 18cv73-MMA (AGS)
11   California limited liability company,
                                                          ORDER GRANTING IN PART
12                                                        JOINT MOTION TO MODIFY THE
                                       Plaintiff,         PRETRIAL SCHEDULING ORDER
13   v.
                                                          [Doc. No. 136]
14   ONTEL PRODUCTS CORPORATION, a
     New Jersey corporation,
15
16                                   Defendant.
17
18         On February 20, 2020, the parties filed a joint motion to modify the Court’s
19   Pretrial Scheduling Order. See Doc. No. 136. Upon due consideration, good cause
20   appearing, the Court GRANTS IN SUBSTANTIAL PART the joint motion,
21   VACATES all pending pretrial and trial dates, and ORDERS as follows:
22         1.    Motions in limine will be heard at the final pretrial conference and must be
23   filed by October 5, 2020. Oppositions to motions in limine must be filed by
24   October 19, 2020. No reply briefs will be accepted. The parties should consult the
25   Undersigned’s Civil Chambers Rules for further information regarding motions in limine.
26         2.    Memoranda of Contentions of Fact and Law must be filed, and any other
27   action required by Civil Local Rule 16.1(f)(2) taken, by October 5, 2020.
28         3.    Counsel must comply with the pretrial disclosure requirements of Federal

                                                    -1-                     18cv73-MMA (AGS)
1    Rule of Civil Procedure 26(a)(3) by October 13, 2020. Failure to comply with these
2    disclosure requirements could result in evidence preclusion or other sanctions under
3    Federal Rule of Civil Procedure 37.
4          4.    Counsel must meet and take the action required by Civil Local Rule
5    16.1(f)(4) by October 19, 2020.
6          5.    The final pretrial conference will be held on November 13, 2020 at 10:00
7    a.m. in Courtroom 3D.
8          6.    The proposed Final Pretrial Order must be prepared, served, and lodged with
9    the Court on or before November 25, 2020. The parties should consult Civil Local Rule
10   16.1(f)(6) regarding proper form and content.
11         7.    The parties must file proposed jury instructions and verdict forms no later
12   than 5:00 p.m. on December 2, 2020. The parties must simultaneously email an
13   electronic copy (Microsoft Word or Word Perfect format) to
14   efile_anello@casd.uscourts.gov.
15         8.    The parties must provide the Court with two copies of their exhibits no later
16   than 3:00 p.m. on December 3, 2020. The parties must deliver their exhibits directly to
17   Chambers on the third floor of the Edward J. Schwartz United States Courthouse.
18         9.    Trial is set to begin on Tuesday, December 8, 2020, at 8:30 a.m. in
19   Courtroom 3D.
20
21         IT IS SO ORDERED.
22   Dated: February 21, 2020
23                                                _____________________________
24                                                HON. MICHAEL M. ANELLO
                                                  United States District Judge
25
26
27
28

                                                -2-                         18cv73-MMA (AGS)
